 

 

Case 20-10343-LSS Doc 3812 Filed 05/12/21 Page1lof1

May 1, 2021

FILED

Justice Lauri Selber Silverstein

BSA Bankruptcy Case ) y .
824 Market Street O21MAY 12 AM 9:00
6" Floor CLERK

Wilmington, DE 19801 US BANKRUPTCY COUR.

NISTRICT OF DELAWAR

 

RE: Claim Against the Boy Scouts of America

Claim Number SA -—i!

The Boy Scouts of America needs to be held accountable!

Looking back on my experience, | am confident that the Camp Director/Council Executive know of the sexual abusing by
one of the camp’s management, the Assistant Camp Director, the perpetrator.

For reasons | do not understand the Council Executive/Camp Director chose to ignore the signs. If | remember correctly
the offending camp leader was a high school English teacher and the brother of the Camp Director's wife. At least this is
what the staff understood to be the relationship. At the time | absolutely trusted high school teachers and boy scout
leaders.

| feel that the Camp Director/Council Executive know or should have known that sexual abuse was happening. The
perpetrator had taken two staff member to his parents farm to spend separate weekends. Afterwards it was obvious
something happened because the relationship between the perpetrator and each of the staff member was different,
strained. The perpetrator and the staff member obviously would avoid each other.

The perpetrator was a very likeable individual which would allowed him to take advantage of the young and innocent
staff. | did not go with him to his parents’ farm as | was able to go home on the weekends.

To earn back the respect and trust the Boy Scout desire they'll have to be accountable to each offended by the past lack
of proper training and supervision of all Boy Scout staff and leaders.

At the time | was an innocent boy and didn’t know that what happened to me existed in our world. | was shocked and
confused afterwards. Not sure who | could trust. | grew up to the real world where innocent boys are exploited by
those they trust.

| repeat that the Boy Scouts of America needs to be held accountable.

Respectfull

  
